Case 6:20-cv-06053-BAB Document 23                  Filed 05/04/21 Page 1 of 7 PageID #: 1713




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

ROBERT BLAKE                                                                               PLAINTIFF

vs.                                    Civil No. 6:20-cv-06053

COMMISSIONER, SOCIAL                                                                     DEFENDANT
SECURITY ADMINISTRATION

                                   MEMORANDUM OPINION

        Robert Blake (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision

of the Commissioner of the Social Security Administration (“SSA”) denying his application for a

period of disability, Disability Insurance Benefits (“DIB”), and Supplemental Security Income

(“SSI”) under Titles II and XVI of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 9. 1 Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

      1. Background:

        Plaintiff protectively filed his application for DIB on September 9, 2016 and for SSI on

November 1, 2013. (Tr. 326-341). In these applications, Plaintiff alleges being disabled due to



1
 The docket numbers for this case are referenced by the designation “ECF No. ___” The transcript pages
for this case are referenced by the designation “Tr” and refer to the document filed at ECF No. 16. These
references are to the page number of the transcript itself not the ECF page number.

                                                   1
Case 6:20-cv-06053-BAB Document 23                Filed 05/04/21 Page 2 of 7 PageID #: 1714




neck pain, numb arm and leg, anxiety, depression, and irritable bowel syndrome (IBS). (Tr. 396).

Plaintiff alleges an onset date of November 22, 2013. Id. These applications were denied initially

and again upon reconsideration. (Tr. 85-160).

       On September 4, 2018, the ALJ issued a decision finding Plaintiff not disabled at step five

of the sequential evaluation process (Tr. 161-180). On May 7, 2019, the Appeals Council

remanded the case for further proceedings and a new decision of whether Plaintiff was disabled.

(Tr. 181-185).

       Following remand, on September 11, 2019, Plaintiff had an administrative hearing on his

denied applications. (Tr. 33-84). At this hearing, Plaintiff was present and was represented by

counsel, Terry Diggs. Id. Plaintiff and Vocational Expert (“VE”) Elizabeth Clem testified at this

hearing. Id.

       On October 21, 2019, after the administrative hearing, the ALJ entered a fully unfavorable

decision denying Plaintiff’s applications. (Tr. 11-26). In this decision, the ALJ determined

Plaintiff met the insured status of the Act through December 31, 2016. (Tr. 14, Finding 1). The

ALJ also determined the Plaintiff had not engaged in Substantial Gainful Activity (“SGA”) since

November 22, 2013. (Tr. 14, Finding 2).

       The ALJ then determined Plaintiff had the following severe impairments: degenerative disc

disease of the cervical spine status post fusion, degenerative disc disease of the lumbar spine, IBS,

pancreatitis, depression, anxiety, and alcohol abuse. (Tr. 14, Finding 3). Despite being severe,

the ALJ also determined Plaintiff did not have an impairment or combination of impairments that



                                                 2
Case 6:20-cv-06053-BAB Document 23               Filed 05/04/21 Page 3 of 7 PageID #: 1715




met or medically equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix

1. (Tr. 15, Finding 4).

       In his decision, the ALJ evaluated Plaintiff’s subjective complaints and determined his

Residual Functional Capacity (“RFC”). (Tr. 17-24, Finding 5). Specifically, the ALJ found

Plaintiff retained the RFC to perform light work except occasional climbing, stooping, crouching,

kneeling, and crawling, and limited ability to reach and handle overhead. Id. The ALJ further

limited Plaintiff’s RFC to unskilled, rote activities; understand, remember, and follow concrete

instructions; and superficial contact with supervisors, coworkers, and the public, meaning that

Plaintiff can meet, greet, make change, and give simple instructions and directions. Id.

       The ALJ evaluated Plaintiff’s Past Relevant Work (“PRW”) and found Plaintiff was not

capable of performing his PRW. (Tr. 24, Finding 6). However, the ALJ found there were jobs in

the significant numbers in the national economy that Plaintiff could perform. (Tr. 25, Finding 10).

With the help of the VE, the ALJ found Plaintiff could perform the representative occupations of

(1) cafeteria attendant with approximately 140,000 jobs in the nation and (2) cleaner with

approximately 220,000 jobs in the nation. Id. Based upon this finding, the ALJ determined

Plaintiff had not been disabled from November 22, 2013 through the date of the decision. (Tr. 26,

Finding 11).

       On April 2, 2020, the Appeals Council declined to review the ALJ’s disability

determination. (Tr. 1-6). On May 11, 2020, Plaintiff filed the present appeal. ECF No. 1. Both

parties have filed appeal briefs. ECF Nos. 21-22. This case is now ready for decision.



                                                3
Case 6:20-cv-06053-BAB Document 23                Filed 05/04/21 Page 4 of 7 PageID #: 1716




2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. § 405(g)

(2010); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision,

the Court may not reverse it simply because substantial evidence exists in the record that would

have supported a contrary outcome or because the Court would have decided the case differently.

See Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is

possible to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff



                                                 4
Case 6:20-cv-06053-BAB Document 23                Filed 05/04/21 Page 5 of 7 PageID #: 1717




must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

       In his appeal brief, Plaintiff raises the following arguments for reversal: (1) the ALJ failed

to fully develop the record by failing to comply with the Remand Order, (2) the ALJ erred in

assessing his subjective complaints, and (3) the ALJ erred in his Step 5 determination. ECF No.

21. Because the Court finds the ALJ erred in failing to fully develop the record, the Court will

only address this argument for reversal.

        The ALJ has the duty to fully and fairly develop the record, even where the Plaintiff is

represented by counsel. If a physician’s report of a claimant’s limitations are stated only generally,
                                                  4
Case 6:20-cv-06053-BAB Document 23                Filed 05/04/21 Page 6 of 7 PageID #: 1718




the ALJ should ask the physician to clarify and explain the stated limitations. See Vaughn v.

Heckler, 741 F. 2d 177,179 (8th Cir. 1984). Furthermore, the ALJ is required to order medical

examinations and tests if the medical records presented do not provide sufficient medical evidence

to determine the nature and extent of a claimant’s limitations and impairments. See Barrett v.

Shalala, 38 F. 3d 1019, 1023 (8th Cir. 1994). The ALJ must develop the record until the evidence

is sufficiently clear to make a fair determination as to whether the claimant is disabled. See

Landess v. Weinberger, 490 F. 2d 1187, 1189 (8th Cir. 1974). In addition, a claimant must show

not only that the ALJ failed to fully and fairly develop the record, but he must also show that he

was prejudiced or treated unfairly by the ALJ's failure. See Onstad v. Shalala, 999 F.2d 1232,

1234 (8th Cir. 1993).

       Plaintiff argues the ALJ erred by failing to fully develop the record by failing to comply

with the Remand Order. ECF No. 22, Pgs. 3-7. The Appeals Council remanded this matter for

determination of whether Plaintiff was illiterate. (Tr. 181-185). Upon remand, the ALJ was to

obtain additional evidence concerning the Plaintiff’s impairments; further evaluate his allegations

that he is unable to read or write; and determine whether he is illiterate as defined under the rules

and regulations. Id.

       Pursuant to 20 C.F.R. § 404.1564(b)(1) illiteracy means the inability to read or write.

Someone is considered illiterate if the person cannot read or write a simple message such as

instructions or inventory lists even though the person can sign his or her name, and generally, an

illiterate person has had little or no formal schooling. Id. In this matter the evidence was that

Plaintiff only completed the 11th grade and much of that was special education. The ALJ, in

                                                 6
Case 6:20-cv-06053-BAB Document 23                 Filed 05/04/21 Page 7 of 7 PageID #: 1719




finding Plaintiff literate, indicated Plaintiff could shop alone, read road signs, count money, could

read and write small words like dog and cat, and could spell his name. (Tr. 49-51). The ALJ did

not seek any additional testing to evaluate Plaintiff’s alleged illiteracy.

       The administrative record does not contain sufficient evidence regarding Plaintiff’s ability

to read, and the evidence is insufficient to support the ALJ’s conclusion that Plaintiff is

functionally literate. Thus, considering these facts, the Court finds the record is not fully

developed. The ALJ has the duty to develop the record in this case. See Snead v. Barnhart, 360

F.3d 834, 838 (8th Cir. 2004) (recognizing “[w]ell-settled precedent confirms that the ALJ bears

the responsibility to develop the record fairly and fully, independent of the claimant’s burden to

press his case”).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying

benefits to Plaintiff, is not supported by substantial evidence and should be reversed and remanded.

A judgment incorporating these findings will be entered pursuant to Federal Rules of Civil

Procedure 52 and 58.

       ENTERED this 4th day of May 2021.

                                                        /s/Barry A. Bryant
                                                        HON. BARRY A. BRYANT
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   7
